Title: To Alexander Hamilton from Henry Lee, 2 September 1794
From: Lee, Henry
To: Hamilton, Alexander



Norfolk [Virginia] 2d. Sept. 94
dear Hamilton.

I am extremely chagrined on finding from your private letter accompanying your public letter that the intended secrecy is entirely baffled as it respected the call on me to take care of the insurgents.
Being absent from Richmond on a visit to the forts at Norfolk, the public letr. was opened by the Lt. Govenor & there being no injunction of secrecy on it, The purport was divulged without ceremony & before I received my letters the report reached me of my late appointment.

I do not believe that any thing but good will result from this accident in this state for I am persuaded it will accelerate the readiness of the troops & I am confident G. Morgan will prefer me to any other—nor can he consider his former relative claim slighted in as much as he is in the habit of obeying me as commander in chief of the militia, in which character I shall act if sad necessity so decrees. However knowing his value & anxious to prevent any disturbance of harmony I wrote yesterday to him in terms suitable for the object I contemplated, & I hope my letr. will have its designed effect.
When I return to Richmond which will be very soon, I will see Carrington.
I love him dearly & should prefer him to any other in the character you suggest. But you ought to weigh well the objection you mention, for such is the temper of the people & such the eventful crisis that no measure however wise ought to be adopted which furnishes fuel for the discontentist political declaimers in which the U S abound.
The honor you propose as possible I receive with every respect due to your goodness & friendship & I well know the extensive good I should derive from your wisdom zeal & sincerity but really when you talk of acting in a station so inferior, you add to the awkwardness of my feelings which I assure you are too much so already for that tranquillity of mind indispensible for the conducting of business great & difficult—a good adjutant general may secure & save Mifflins feelings.
God bless you:

H: Lee

